Title: To Thomas Jefferson from Martha Jefferson Randolph, 16 January 1791
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Montecello January 16th 1791

I very much regret not having answer’d yours My Dearest Papa sooner, but being misinformed with regard to the Charlottesville post which we heard was discontinued has till now prevented my writing and not as you supposed having nothing to say. It is unlucky that the matrasses can not be sent now as we shall soon be in great distress. Aunt Fleming and probably one of her sons being expected here shortly I must accept of Mrs. Lewis’s kind offer who in returning one of the beds I sent home offered a second if necessary. I have reason to think my self far advanced in her good graces as she has really been friendly. Martin has left us and not relying much in the carefullness of the boys particularly when left to them selves I took an account of the plate china and locked up all that was not in imediate use. Not recollecting that there was a set of queens ware here I sent to Richmond for some by which means the china was preserved entire except our beautiful cups which being obliged to leave out are all broke but one. The spoons &c. that are in use are counted and locked up night and morning so that I hope to keep them all to gather till your return. It was very troublesome in the begining tho now I have the boys in tolerable order every thing goes on pretty well. I have wrought an entire reformation on the rest of my household. Nothing comes in or goes out without my knowledge and I believe there is as little  waste as possible. I visit the kitchen smoke house and fowls when the weather permits and according to your desire saw the meat cut out. I can give but a poor account of my reading having had so little time to my self that tho I really have the greatest inclination I have not as yet been able to indulge it. Polly improves weekly in her spanish which she reads with much more facility than when you went away. She was surprised that I should think of making her look for all the words and the parts of the verb also when she made nonsence but finding me inexorable she is at last reconciled to her dictionary with whom she had for some time past been on very bad terms. She has been twice thro her grammar since your departure. As for the harpsicord tho I put it in fine order it has been to little purpose till very lately. I am in hopes she will continue to attend to that also. She is remarkably docile where she can surmount her Laziness of which she has an astonishing degree and which makes her neglect what ever she thinks will not be imediately discovered. I have entered into all these details because however trifling they would appear to others, to you my Dear Papa I think they will be interesting. I received a kind invitation from Aunt Eppes to spend the month of February at Eppinton but Mrs. Fleming’s being here at that time will render it useless. The morning of the 13th at 10 minutes past four we had an earthquake which was severe enough to awaken us all in the house and several of the servants in the out houses. It was followed by a second shock very slight and an aurora borealis. I am extremely obliged to you for the cypress vine which with a bundle of seeds I found in rumaging up some drawer in the chamber, written on the back cupressus Patula and some others. I intend to decorate my windows this spring. You promissed me a colection of garden seeds for a young Lady in the west indies [Bruni] for whom also I will send you a letter to be forwarded to her with them. Adieu My Dearest Father. Mr. Randolph and Polly join in love. Believe me ever your affectionate child.

M. Randolph

